UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-5503



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

LANCELOT WADDINGTON GIBBS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CR-91-86-C-MU)


Submitted:   November 27, 1996             Decided:   January 9, 1997


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


John H. Culver, III, Cory Hohnbaum, KENNEDY, COVINGTON, LOBDELL &
HICKMAN, L.L.P., Charlotte, North Carolina, for Appellant. Mark T.
Calloway, United States Attorney, Robert J. Conrad, Jr., Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lancelot Waddington Gibbs appeals from the district court's

order denying his motion to withdraw his guilty plea to various

drug offenses. We affirm.

     Gibbs has the burden of showing a "fair and just reason" for

wishing to withdraw his guilty plea and that the district court
abused its discretion in denying his request. United States v.
Lambey, 974 F.2d 1389, 1393 (4th Cir. 1992) (en banc), cert. de-

nied, 115 S. Ct. 672 (1994); Fed. R. Crim. P. 32(e). Such a fair

and just reason "is one that essentially challenges either the

fairness of the [Fed. R. Crim. P. 11] proceeding ... or the ful-

fillment of a promise or condition emanating from the proceeding."
Lambey, 974 F.2d at 1394.
     Gibbs argues that he should be allowed to withdraw his plea

based on the fact that following his guilty plea, one of his

codefendants stated in a sworn affidavit that Gibbs was unaware of
the conduct forming the basis of one of the offenses. Finding no

abuse of discretion in the district court's denial of his motion
to withdraw that plea, we affirm. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED



                                2